              Case 19-25903       Doc 31      Filed 07/29/20     Page 1 of 3




                  UNITED STATES BANKRUPTCY COURT FOR
                       THE DISTRICT OF MARYLAND

IN RE: Edouard L Benjamin                                      Case no. 19-25903-RAG

                   Debtor(s)                                           Chapter 13

                    Line Regarding Motion for Valuation of Collateral


       Edouard L Benjamin files this Line Regarding Motion for Valuation of Collateral,

Document 29 on the docket.

       The power of the Court to modify liens and pay the creditor the of those liens
arises out of two sections of the Bankruptcy Code. Section 1325 and Section 506 of the
Bankruptcy Code. Section 506 (a) states:

               a) An allowed claim of a creditor secured by a lien on property in which
                  the estate has an interest, or that is subject to setoff under section 553
                  of this title, is a secured claim to the extent of the value of such
                  creditor's interest in the estate's interest in such property, * * *

Under the section that deals with confirmation of the Chapter 13 plan, Section 1325

states that the Court shall confirm a plan if the plan pays the lienholder the present

            value as of the effective date of the plan . Section 1325) states:

               (B)(i) the plan provides that the holder of such claim retain the lien
               securing such claim, and
               (ii) the value, as of the effective date of the plan, of property to be
               distributed under the plan on account of such claim is not less than the
               allowed amount of such claim * * *.
This section formulates the required payment as a payment based on the present value

of the claim not based on an arbitrary statutory rate for judgments.

       The Supreme Court’s decision in Till v, SCS Credit Corp 541 U.S. 465 (2003)

supports this interpretation. There is no material difference between the value of a stream

of payments on a loan secured by a lien that is consensual or a statutory or judgment lien.
              Case 19-25903       Doc 31     Filed 07/29/20      Page 2 of 3




In TILL the court opted for a formula approach which starts with the prime rate and adds

a risk factor. The standard is pragmatic and relatively simple to apply. There should not

be a need for a complicated evidentiary predicate for cramdown of judgment liens in

Chapter 13 cases. Section 506 (a) and Section 1325 do not single out non-consensual

liens as entitled to be treated differently. Both Sections refer generally to Liens when

addressing the treatment of the secured claim. The defined term “security interest”

defined in Section 101 (50) of the Bankruptcy Code is not used in these sections to limit

the sections operation consensual liens. The Debtor believes that absent objection and

consistent with TIL the burden falls on the lien holder to prove the appropriate risk factor

component to be added to the prime rate.



                                                      /s/ J. Michael Broumas
                                                      J. Michael Broumas, Esquire
                                                      Broumas Law Group LLC
                                                      8370 Court Avenue, Suite 203
                                                      Ellicott City, Maryland 21043
                                                      (410) 523-8100
                                                      Counsel for Debtor(s)


                              CERTIFICATE OF SERVICE



       I hereby certify on the July 29, 2020 I reviewed the Court’s CM/ECF system and
it reports that an electronic copy of the Line Regarding Motion for Valuation of
Collateral will be served electronically by the Court’s CM/ECF system on the following:


Robert S. Thomas, II
300 E Joppa Road, Suite 409
Towson, MD 21286
                                              /s/ J. Michael Broumas
                                              J. Michael Broumas, Esquire
                                              Broumas Law Group, LLC
Case 19-25903   Doc 31   Filed 07/29/20   Page 3 of 3




                         8370 Court Avenue, Suite 203
                         Ellicott City, MD 21043
